DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The applicant’s terminal disclaimer of 9/7/21 obviates the previous double patenting rejection.  Claims 1-14 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,898,640 to Dail as in the previous action.
Regarding claim 15, Dail discloses a ceiling panel having upper and lower faces and first and second adjacent sides having a tongue, and third and fourth adjacent sides having a groove (fig. 2: see edges of 22).  The edges having first and second edges being adjacent the upper face and below the first edge portion (fig. 3) and the second edge portion (fig. 3: left of where 26 points) of the first and second edges (fig. 3: right side 22), the second edge portion of the third and fourth edges (fig. 3: left side 22) 
Regarding claim 16, Dail discloses the panel as having a third edge portion for the four edges, being below the second edge portion (middle), the third edge portion of the first and second edges comprises a second recess comprising a second recess wall (fig. 3: see right 22, vertical edge at lower side and adjacent to number 26), and a second recess floor surface (fig. 3: horizontal surface at bottom left of right side 22 located near 26), the third edge portion of the third and fourth edges comprising a second flange (fig. 3: left 22, lower flange adjacent to number 26) terminating in a distal surface (vertical end of flange), wherein the panel nests with an adjacent panel, the second flanges nest within second recesses, the distal surfaces of the second flange abut the second recess wall (see abutting arraignment in fig. 3).
Regarding claim 17, the distance of lengths of the first recess wall to tongue distal surface and groove wall to distal surface of first flange are substantially the same (26 substantially the same as 24).
Regarding claim 18, the groove (area where 30 points) is defined by a lower flange surface (where 24 points), an upper flange surface (below where 26 points) of the second flange (flange adjacent the number 26), and a groove wall (vertical wall near .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,898,640 to Dail as in the previous action.
Regarding claims 19 and 20, Dail does not explicitly disclose the panels as made of a fibrous material.  However, Dail discloses the panels as made of a material used for sound absorption (column 2, lines 27-30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dail by using a .




Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.  The applicant argues the prior art, Dail, does not disclose each of the first and second edges comprising a tongue and each of the third and fourth edges comprises a groove.  However, the applicant should look to figure 3 of Dail where it can be seen that all edges comprise tongues and grooves.  Portion 24 is a tongue as the area above and below 24 may be construed as grooves since tongues are inserted in them.  Fig 2 shows tongues extending above and to the right of right side panel 22, also seen in fig. 3 as 24.  The remaining two sides, the third and fourth, are shown on the left side of fig. 3 as having a groove, seen as the general area which 30 points.  The applicant also refers to fig. 4 of the instant application and argues the components claimed.  The applicant should compare this figure to figure 3 of Dail when Dail is simply reversed left to right.  The applicant argues Dail discloses a mortise and tenon instead of a tongue and groove.  However, the applicant should note that these components of Dail meet the claimed structure of the instant application and act and are shaped as tongues and grooves.  The names of the components are merely functional and contain no specific structure that would disqualify Dail from meeting the claim limitations of the present application.  
The applicant disagrees that it would have been obvious to use a fibrous material for Dail but does not list reasons for such an argument.  It is well known to use mineral fiber or the like as this is well known as sheetrock and is a standard material for use in the construction of walls.  

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633